WILBUR, Circuit Judge.
The application of creditors whose claims have been disallowed to appeal from the order of the District Court affirming the order of the referee appointing E. W. Bailly as the duly elected trustee in bankruptcy, based upon the claims that the referee erred in disallowing the appellants’ claims and in allowing the claims of the creditors whose votes elected the trustee, will not be allowed. The orders of the District Court allowing or rejecting claims are appealable under 11 USCA § 48. The court could not properly review these matters upon an appeal from an order approving the appointment of a trustee, where such approval is based upon his election by a majority of the creditors whose claims had been allowed.